182 F.2d 351
The PULLMAN COMPANY, Appellant,v.Florence R. RICE and Jack S. Rice, Appellees.
No. 13001.
United States Court of Appeals Fifth Circuit.
June 14, 1950.

Appeals from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
William F. McGehee, R. L. Dent, Vicksburg, Miss., for appellant.
Landman Teller, Vicksburg, Miss., for appellees.
Before HOLMES, WALLER and BORAH, Circuit Judges.
PER CURIAM.


1
We think that the facts in this case justified the presentation to the jury of the issue as to punitive damages and that such issue was submitted to the jury under appropriate instructions; wherefore, the verdicts should not be disturbed, and the judgments appealed from should be, and they are,


2
Affirmed.